Citation Nr: 1810236	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Dr. A.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to July 1955 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2010, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In June 2010, Board requested an expert medical opinion through the Veterans Health Administration (VHA). 

In May 2011, the Board denied the claim.  The Veteran appealed the Board's decision on to the United States Court of Appeals for Veterans Claims (Court). 
	
In a June 2012 Memorandum Decision, the Court vacated the May 2011 Board decision and remanded the matter to the Board.

In March 2013, the Board remanded the appeal for further development.

In November 2014, the Board denied the claim.  The Veteran again appealed the Board's decision to the Court.

In May 2015, the Court vacated the November 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In November 2015, Board requested an independent medical expert opinion. 

In April 2016, the Board remanded the claim for further development.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  However, as the documents consist of duplicate copies of a 2006 consent form that was previously associated with the record, there is no risk of prejudice to the appellant from proceeding without a waiver. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran underwent VA treatment at the end of March 2006, which resulted in the placement of a Foley catheter that was removed on May 22, 2006.

2.  The Veteran has additional bladder disability, namely, an atonic neurogenic bladder.  

3.  The additional disability was not caused by VA's 2006 Foley catheterization.


CONCLUSION OF LAW

Compensation for a disorder of the bladder as a result of VA treatment in 2006, under 38 U.S.C. § 1151, is not warranted.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Laws & Regulations

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  

An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).

In determining whether a veteran had an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).
To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable. 38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Facts

The Veteran seeks benefits under 38 U.S.C. § 1151 for the loss of use of his bladder that he asserts was caused by VA health care providers leaving a Foley catheter in place for an unwarrantedly long period of time after treatment in March 2006.  He reports that the failure to remove the catheter in a timely manner resulted in disuse/atrophy of muscles and/or nerves in the bladder.  At his hearing before the undersigned in March 2010, the Veteran essentially testified that he did not have voiding symptoms prior to his March 2006 VA treatment, that his Foley catheter was not removed until June or July of 2006, and that he has now has a dysfunctional, atonic, neurogenic bladder.  Since the Foley catheter was removed, he has had to self-catheterize in order to void his bladder.

The Veteran's medical treatment reports indicate a history of BPH (benign prostatic hypertrophy), with complaints of urinary frequency and voiding symptoms, as of at least 1999.  On March 24, 2006, the Veteran was admitted to the Loma Linda VA Medical Center (VAMC) for treatment of right leg edema, with indications of deep vein thrombosis in the right common femoral and proximal superficial femoral veins.  The hospital reports note that the Veteran was about two week's status post-diagnostic cardiac catheterization, and medications included Coumadin.

The Veteran received a thrombin injection, and a March 24th report notes that he "occasionally has trouble initiating stream and feels the stream has the same force as before."  A March 26th CT (computerized tomography) report notes an enlarged prostate, that the superior aspect of the prostate was ill-defined and appeared to extend into the bladder wall, a thickening of the inferior aspect of the bladder wall up to 15mm adjacent to the prostate, and that the bladder was markedly distended to a level above the umbilicus.  On March 28th  the Veteran reported obstructed voiding, and his PVR (post-void residual) was measured to be 200 cc's of volume.  He had an enlarged heterogeneous prostate with the bladder distended to above the level of the umbilicus, and a Foley catheter was placed.  Upon discharge, the primary and secondary diagnoses were right femoral pseudo aneurism, BPH, and hypertension.  Follow-up care with urology was indicated to include "foley check." The Veteran was discharged March 28, 2006.  

In April 2006, urine in the Veteran's Foley bag had been red, but the night before the color was a lot lighter for the first time.  On May 17, 2006 VA progress note states that the Veteran's indwelling catheter was to be removed on Monday (i.e., May 22, 2006).  A June 2006 VA progress note indicates that the Veteran was to start intermittent self-catheterization, and a July 2006 VA progress note indicates that he underwent a cystoscopy and CMG (cystometrogram), with a pre-cystoscopy diagnosis of urinary retention.  In August 2006, bladder decompensation and prostatism were noted.

In September 2007, the Veteran was on CIC (clean intermittent catheterization) three to four times per day, and he was not voiding well on his own.  His active "problem list" included benign hypertrophy of the prostate with urinary obstruction.  Assessments noted retention status post-cardiac catheterization, with deep venous thrombosis ten days later, "told that he had high residual, CIC since," and "BPH/retention."

In September 2008, VA progress notes show that the Veteran reported that he had been told that his bladder was "dead," with retention and possible atonicity since his cardiac catheterization, a current atonic NGB (neurogenic bladder) and worsening constipation, and that he was informed that he would need CIC "forever."

On VA examination in October 2008, the Veteran reported that he had had a Foley catheter placed about one week after VA hospitalization in March 2006.  The physician noted that the Veteran's catheter had been in place from March 2006 until it was removed on May 22, 2006, and that the Veteran had been on intermittent catheterization since that time.  The assessments included atonic neurogenic bladder, benign prostatic hypertrophy, and urinary retention secondary to neurogenic bladder.  The examiner found:

It is my opinion that it is not likely that the Veteran's current bladder problem was caused or aggravated or related to the untimely removal of his catheter during the treatment at the VAMC Loma Linda California.  He does have benign prostate hypertrophy, as evidenced by an enlarged prostate on examination.  It is interesting to note that he had 1800 cc of urinary retention BEFORE he had his indwelling catheter placed.  (emphasis in original).  This almost certainly suggests bladder atony event before the catheter was placed.  He currently has some degree of limitations because of the need for intermittent straight catheterizations.  There are no other explanations in his medical records and on my examination that I can find to account for him developing [a] neurogenic bladder.  He does not have a history of diabetes, neurological problems, or malignancies that could possibly contribute to the development of [his] neurogenic bladder.  

In a December 2008, Dr. A., a private physician, submitted handwritten notes recounting the Veteran's medical history.  He noted that a catheter should be removed soon after the catheterization procedure.  If not, the bladder will get lazy or it will quit.

In March 2010, the Veteran's personal hearing before the Board was held.  Dr. A. testified at the hearing, and his testimony included the following: although the Veteran had an enlarged prostate that was two to three times normal size prior to the VA treatment at issue, this was not unusual in 71 year-old man; in the Veteran's case, a post-void residual of 200 cc's was not problematic or indicative of dysfunction.  Since the Veteran was taking Coumadin, it would not be unusual for some blood to be in the urine, and further that it was reasonable to insert a Foley catheter under the circumstances and there was no problem with the placement of it.  Although he would not characterize it as "negligence," Dr. A. opined that VA committed an "error in judgment" by leaving the catheter in place for so long that the bladder became neurogenic through disuse; the catheter "just got forgotten" and should have been removed when the Veteran was able to stand up and resume urinating in a normal way.

In June 2010, the Board requested that a VA urologist conduct a review of the record and furnish an opinion as to whether the Veteran has an additional disability of the bladder as a result of his March 2006 VA treatment, and, if so, whether it is at least as likely as not that the disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether it is an event not reasonably foreseeable.  

In June 2010, an opinion was received from Dr. C., Chief, Urology Section.  Dr. C. stated:

After reviewing the medical records, I feel this patient's disability has a low probability to be related to his VA treatment.  The disability does not appear to be a result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA.  His disability is related to medical problems he has with his bladder & large prostate; and was a foreseeable even considering his medical co-morbidities.  

In January 2011, the Board requested a supplemental opinion.  The physician was requested to address the question of whether the Veteran has an additional disability, and if so, what the additional disability is.  The Board further requested that the physician provide an opinion as to whether the additional disability, if any, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board requested that the physician explain the comments in Dr. C.'s opinion that there is a "low probability to be related to his VA treatment," and that the disability "does not appear" to be due to fault on behalf of VA. 

In January 2011, Dr. K., the Director of the University of Alabama School of Medicine's Urology Residency Program, stated the following:

I have been asked to prepare an addendum to a previously prepared opinion on the above claim.  The claims folder has been reviewed and my opinion is based on this review.  The essential question presented in this case is whether compensation is warranted for an atonic/neurogenic bladder.

As per the medical record, the patient had an indwelling Foley catheter from March 24, 2006 to May 22, 2006.  The presence of the catheter did not cause the patient's bladder decompensation.  Patients typically do not experience long term problems with bladder function even after longer periods of bladder defunctionalization.  Rather, the patient likely had some impairment of bladder function prior to the catheter being placed.  This is supported by the patient's marked bladder distension on a CT scan as well as documentation of significant prostate enlargement and bladder wall thickening.  Also, there are notes documenting a prior history of voiding symptoms in June 1998 (urinary frequency) December 1998 (weak urinary stream) and March 24, 2006 (patient reported obstructive voiding symptoms).  The patient does not have additional disability to the bladder as a result of the treatment delivered in March 2006.  The patient's bladder condition was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the treatment.

In March 2011, Dr. A. prepared a handwritten statement.  He essentially asserted that the Veteran did not have a bladder disorder prior to his 2006 procedure.  He stated that the placement of a catheter for 2 months is long enough to decompensate the bladder and cause an atonic/neurogenic bladder, further stating, "that was where the error in judgment occurred."  (emphasis in original).  He stated the Veteran's present condition is permanent, was preventable, and was incurred while under VA care.
In May 2011, the Board denied the claim.  In June 2012, the Court issued a Memorandum Decision, vacating the Board's decision for a number of reasons.

First, the Court found that the Board made no preliminary findings as to the first two elements for statutory compensation under 38 U.S.C. § 1151.  That is, the Board did not clearly find whether or not the Veteran has an additional disability, and if so, whether it was actually caused by VA treatment.

Second, the Court addressed the medical evidence.  It found the January 2011 opinion of Dr. K., on which the Board heavily relied, to be inadequate.  His implication that the Veteran had a dysfunctional bladder prior to 2006 is refuted by the record.  His finding that the Veteran had no additional disability following VA treatment was essentially incorrect.  The Court stated, "prior to that treatment he had some level of urinary problems consistent with being 71 years of age with an enlarged prostate.  After the treatment, however, he has a totally dysfunctional bladder; in the absence of further medical explanation, the Court views this occurrence as an additional disability."

The Court also stated that the standard of care as to how long it is reasonable to remain catheterized is unclear by the medical record.  To the extent Dr. C. stated that the dysfunctional bladder was a foreseeable consequence of maintaining the catheter for an extended period given the Veteran's co-morbidities, it was not at all clear why that course of action would not amount to negligence.  The Court additionally found the Board's rationale for discounting the testimony of Dr. A. to be unpersuasive.

Third, the Court addressed the matter of informed consent, finding that it could not be determined whether there had been compliance with the requirements for informed consent, set forth in 38 C.F.R. § 17.32.  The record indicated only that informed consent was obtained to administer a thrombin injection as part of the treatment of the swollen leg.  The Court also stated that as there was evidence that the dysfunctional bladder was foreseeable, it should have been discussed as an associated risk of the procedure.

In March 2013, the Board remanded the claim in order to obtain any and all consent forms signed by the Veteran during the course of his 2006 treatment.

In November 2014, the Board again denied the claim.  In May 2015, the Court issued a JMR, vacating the November 2014 Board decision due to its failure to comply with the Court's remand order.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  In reaching its findings, the Board found the opinion of Dr. K. to be "highly probative" and to have a "sufficiently detailed rationale," in direct contrast to the Court's findings in the Memorandum Decision.  It was error for the Board to rely on Dr. K.'s opinion to deny the claim.  On readjudciation, the Board was directed to find Dr. K.'s opinion inadequate and without any probative value.

In November 2015, the Board sought an independent medical expert opinion.

In December 2015, Dr. R., Chief of Urology at William S. Middleton Memorial Veterans Hospital, provided several findings, with citation to two medical references.  First, he found the Veteran had bladder dysfunction prior to his 2006 VA treatment.  He explained that the March 2006 CT revealed a thickened bladder wall, a distended bladder, and an enlarged prostate.  These three features are signs of bladder outlet obstruction, which is usually the result of benign prostatic hyperplasia.  He had mild lower urinary tract symptoms dating back to 1998 and 1999, but they were not severe enough or bothersome enough to warrant continued treatment.  After reviewing the 2006 CT scan, the medial team astutely recommended checking the post-void residual.  Dr. R. opined that the Veteran's amount of post void residual was significant, and indicated that it was likely present prior to his hospitalization and Foley catheterization.

Second, addressing whether the VA treatment caused an additional bladder disability, he found that it did not.  He stated the Veteran had underlying bladder problems before the 2006 treatment, which ultimately resulted in his current condition.  He stated that patients can have "silent" urinary retention with minimal to no symptoms.  Medical literature does not show that an indwelling Foley catheter results in bladder dysfunction or an inability to void.  He disputed the findings of Dr. A., stating that the adult bladder does not need to empty and fill to maintain its function.  Rather, chronic over-distention of the bladder has been shown to lead to its underactivity, causing the bladder muscle (detrusor) to weaken over time.  He found the Veteran's bladder had just reached its end-point during his admission in 2006, and this was part of the natural disease process.  He added that other factors, including the prior heart catheterization, pseudoaneurysm, and DVT, were inciting events that ultimately led to the bladder's complete unwillingness to empty anymore.

Third, addressing negligence, while two months of catheterization could be argued as longer than necessary, this had no impact on the end outcome for the above reasons.  The main reason to get a catheter out is to avoid complications of urinary tract infections, epididymitis, orchitis, urethral erosion, and rare bladder cancer (after 10 years of indwelling Foley).

Last, addressing reasonable foreseeability, Dr. R. founded that the bladder disability was reasonably foreseeable given the underlying medical problems of benign prostatic hyperplasia, mild lower urinary tract symptoms, and chronic urinary retention.  As the Veteran had "silent" symptoms, he did not seek treatment at an earlier stage when his bladder was still functional.

In March 2016, Dr. A. provided a statement responding to Dr. R.'s findings.  He found the Veteran did have an additional disability, which was caused by the prolonged placement of the Foley catheter.  In responding to the question on whether there was VA negligence from prolonged use of the catheter, he stated, "Yes. In my opinion, the notes in the patient's record show the VA committed an 'error in judgment.'" (emphasis in original).  In response to the question of reasonable foreseeability, he stated that no one could have foreseen or predicted bladder disability after catheterizing a patient, and that this amounted to negligence. 

In April 2016, the Board remanded the claim for initial RO consideration of the evidence, as requested by the Veteran.



Analysis

Initially, as directed by the Court, the Board will not discuss the opinion of Dr. K. in the analysis below, as it is of no probative value.

The Board finds that the first requirement of a 38 U.S.C. § 1151 claim, an additional disability, is established.  His additional disability is an atonic neurogenic bladder.  Although there are medical questions concerning how adequate the bladder was functioning prior to receipt of the Foley catheter, he did not have this disability prior to the 2006 VA treatment.  

On the matter of the actual causation element of 38 C.F.R. § 3.361(c), the law and regulations state that merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  

In this regard, the record contains the opinion of the December 2015 medical expert, Dr. R., who found the current bladder condition was the result of chronic urinary retention related to his underlying bladder outlet obstruction and benign prostatic hyperplasia, which ultimately caused detrusor underactivity.  He explained that the Veteran had silent chronic urinary retention prior to 2006, and that his bladder simply reached its end-point coincident in time to the 2006 treatment.  He indicated that the heart catheterization, pseudoaneurysm, and DVT could have played a role in inciting the event.  He clearly stated that the bladder ceased working due to the natural history of the underlying disease process, not because of the catheterization.  He cited and relied on medical literature to explain that research does not support that an indwelling Foley catheter causes the inability to void, explaining that even patients requiring long-term catheterization resume normal voiding once the catheter is removed and that the adult bladder does not need to empty and fill to maintain its function.

38 C.F.R. § 3.361(c)(2) provides that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  In this regard, Dr. R. stated, "while one could argue that the duration of Foley catheterization (approximately 2 months) was longer than necessary, this had no impact on the end outcome (bladder dysfunction)."  (emphasis added).  In essence, he determined that any action, or inaction, by VA with regard to the Foley catheter did not proximately cause the natural progress of the Veteran's underlying bladder disease; the bladder had simply reached its end-point and ceased working coincidentally with his 2006 catheterization.  

The examiner based his conclusions on an examination of the claims file, including the post-service treatment records and diagnostic reports.  He reviewed and addressed the reported history and symptoms in rendering the opinions, reviewed the medical literature, and provided a rationale for the conclusions reached.  Accordingly, this opinion provides strong evidence against the claim.

In addition, although the opinion in the October 2008 VA examination report, and Dr. J.C.'s opinion, suffer from certain defects, and have therefore been afforded reduced probative value, the fact remains that both opinions are shown to have been based on a review of the Veteran's C-file, and arrive at the same conclusion as Dr. R., namely, that any additional bladder disability incurred during the time period at issue was not caused by VA care or treatment.  The October 2008 VA examiner found the evidence almost certainly indicated a bladder atony event before the catheter was placed.  Dr. C. similarly determined that the current disability is related to underlying bladder and prostate problems rather than the Foley catheterization.  Of reduced probative value though they may be, these opinions nonetheless are competent evidence against the Veteran's claim and thus carry some weight, particularly when viewed in concert with the opinion of Dr. R.

To the contrary of these findings is the opinion of Dr. A.  As explained in his  March 2011 and March 2016 statements, he asserts that the placement of a catheter for two months was a sufficient to decompensate the bladder, and that the Veteran's bladder became neurogenic through disuse because of the prolonged catheterization.  He clearly stated that normal protocol is to remove the Foley catheter within 5 to 7 days, and that because that did not occur here, the Veteran's bladder completely ceased functioning.

On review of these conflicting opinions, the Board finds the preponderance of the evidence is against a finding that VA treatment caused the current bladder condition.  The opinions of Dr. A. lack reference to any corroborating resources; for example, although he asserts that catheterization for two months will cause an atonic or neurogenic bladder, and that it was an error in judgment to leave the catheter in for longer than 5 to 7 days, he provides no citation to medical evidence to support his statements.  In contrast to Dr. R.'s citation to, and reliance on, two medical resources in support of his opinions, in his March 2016 report, Dr. A. simply stated that "all kinds of studies" support his assertions.  As Dr. A.'s opinion is of reduced probative value, and when weighed against the remaining opinions of Dr. R., the 2008 VA examiner, and Dr. C., the Board finds the preponderance of the evidence is against the claim.

The only other evidence to the contrary of the opinions of Dr. R., the 2008 VA examiner, and Dr. C., is the lay evidence.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex disorder such as an atonic neurogenic bladder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

To the extent that symptoms associated with voiding of the bladder and blood in the urine are capable of lay observation, the Veteran's testimony with regard to such symptoms is competent and probative.  Layno, 6 Vet. App. 465.  However, the Veteran's is not competent to opine on such medically complex matters as the underlying cause of his bladder disorder.  An atonic neurogenic bladder is the result of a medically complex disease processes that requires specialized testing to diagnose. The etiology of the Veteran's current bladder disability is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran.  The Veteran's statements regarding matters beyond his lay competence are of no probative value in substantiating the claim.

The Board has also considered the medical articles submitted by the Veteran's attorney in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  Rather, they pertain generally to the issue concerning urinary retention.  It does not address the appropriate standard of care, nor does it discuss the long-term implications, if any, of Foley catheter placement.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiner.  

As the weight of the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused the current bladder disability, the analysis need not advance to the question of proximate cause.  Mangham v. Shinseki, 23 Vet. App. 284 (2009); Loving v. Nicholson, 19 Vet. App. 96 (2005); see also 38 U.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

The Board is sympathetic to the fact that the Veteran has a significant medical disability.  The evidence and the law, however, do not support his claim for compensation benefits. 

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 38 U.S.C. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006 is denied. 


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


